Citation Nr: 0945591	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to February 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Pittsburgh Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is 
related to his active military service.

CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Service Connection Legal Authority

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran claims that had noise exposure during his 
service.  Specifically, he contends that he was exposed to 
noise while maintaining diesel generators, diesel tactical 
vehicles, and electronic transmitters.  He indicated that he 
did not wear hearing protection at the time.   His DD Form 
214 confirmed that he was an engineman in the Navy and worked 
in engine mechanics.  In his November 2006 notice of 
disagreement, he also reported exposure to explosions, booby 
traps and gunfire that was constant during combat training.  
In December 2008, he submitted photos of him firing an M-16 
in Vietnam in 1968 as well as pictures of the diesel trucks 
and a diesel generator.  The Board finds that as the Veteran 
is competent to describe events such as being exposed to 
noise while maintaining diesel generators, diesel tactical 
vehicles, and electronic transmitters, and from gunfire, 
etc., and his DD Form 214 and photographs support his 
contentions, noise exposure in the military is conceded.  See 
38 U.S.C.A. § 1154(a).
The Board notes that the Veteran's service treatment records, 
including a January 1966 are negative for any complaints, 
treatment, or diagnosis of bilateral hearing loss by VA 
standards.  January 1966 audiometric testing revealed 
puretone thresholds of 15, 0, 5, 5, and 15 decibels (db) in 
the right ear and 5, 5, 5, 5, and 25 db in the left ear, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), respectively.  
On February 1970 separation examination, whispered and spoken 
voice testing was 15/15, bilaterally.  However, the absence 
of in-service evidence of hearing loss (by VA standards) is 
not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Although no hearing loss was noted on April 1970 VA pension 
examination, February 2006 to May 2006 treatment records from 
Altoona VA Medical Center showed that the Veteran had a 
current bilateral hearing loss by VA standards.  On April 
2006 audiometry, puretone air conduction thresholds were 15, 
15, 25, 70, and 85 db in the right ear and 20, 25, 40, 75, 
and 95 db in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz), respectively.  

In March 2007, Dr. R. K. A., a private physician, reported a 
history of the Veteran being exposed to loud explosions at 
close range and to diesel engines and gun fire while in the 
military service.  A comprehensive evaluation of his hearing 
in a sound proof room found that he had bilateral severe 
sensorineural hearing loss from 4000 Hz and was not able to 
hear at 8000 Hz.  He also had significant loss at 2000 Hz.  
His discrimination score was good at 65 to 70 db loudness.  
Dr. R. K. A. opined that the Veteran's hearing loss was most 
likely due to noise exposure in the military.  Dr. R. K. A. 
added that it was likely that this kind of hearing loss would 
not be detected on a whisper voice hearing test at the time 
of discharge from the military.  The Board does not find the 
fact that the Dr. R. K. A. failed to review the claims file a 
reason to discount the opinion.  Here, Dr. R. K. A. relied 
upon the Veteran's own self- reported history of noise 
exposure and onset of symptoms.  Such reliance only warrants 
the discounting of a medical opinion when the opinion is 
contradicted by other evidence in the record or when the 
Board rejects the assertions of the Veteran, which is not the 
case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
In fact, the Board has conceded the Veteran's assertions of 
in-service noise exposure.  Therefore, the Board finds Dr. R. 
K. A.'s medical opinion to be competent and probative on the 
issue of medical nexus.

Furthermore, on May 2008 VA audiological evaluation, the 
examiner noted that the claims file was reviewed.  The 
examiner summarized the medical records and noted that the 
January 1966 entrance examination included an audiometry that 
revealed air conduction thresholds showing that the Veteran 
possessed a bilateral high-frequency hearing loss on 
enlistment.  He had a 45 db hearing loss at 6000 Hz in the 
right ear and a 25 db hearing loss at 4000 Hz and a 55 db 
hearing loss at 6000 Hz in the left ear.  The examiner noted 
that the whispered and spoken voice testing provided at 
discharge would be a poor indicator for high frequency 
hearing loss, which might go undetected for these exams.  The 
examiner noted that Dr. R. K. A. found that the Veteran's 
bilateral high frequency hearing loss progressed a bit more 
than that found on the enlistment physical.  During the 
examination, the Veteran reported that he served in the Navy 
for four years as a diesel engine mechanic.  He worked around 
engines, generators, and trucks.  He reported that he was 
also exposed to multiple explosions during counter insurgence 
training and did wear hearing protection.  He denied any 
occupational or recreational noise exposure outside of the 
military.  Audiological testing revealed puretone thresholds 
of 10, 10, 30, 60, and 85 db in the right ear and 10, 10, 40, 
75, and 90 db in the left ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Speech recognition was 90% in 
the right ear and 88% in the left ear.  The examiner opined 
that based on the audiologic results and c-file review, it 
was possible that the hearing loss could be service 
connected.  

Given the medical and lay evidence outlined above, the Board 
finds that the Veteran's bilateral hearing loss was incurred 
due to noise exposure in active service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Significantly, 
both Dr. R. K. A., a private doctor, and the May 2008 VA 
examiner indicated that the Veteran's hearing disabilities 
were linked to noise exposure in service or could be 
connected to his service.  There is no competent medical 
evidence to the contrary regarding the etiology of the 
Veteran's bilateral hearing loss.  Therefore, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


